J-S21004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF: B.L.T.B.                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.B. A/K/A C.B.,                :
    NATURAL MOTHER                             :
                                               :
                                               :
                                               :   No. 84 WDA 2020

              Appeal from the Decree Dated December 12, 2019
      In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): No. 2019-884 IVT

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF: D.J.T.B.                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.B. A/K/A C.B.,                :
    NATURAL MOTHER                             :
                                               :
                                               :
                                               :   No. 85 WDA 2020

              Appeal from the Decree Dated December 12, 2019
      In the Court of Common Pleas of Cambria County Orphans' Court at
                            No(s): 2019-885 IVT


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 24, 2020

       C.B. (Mother) appeals from the trial court’s final decrees1 involuntarily

terminating her parental rights to her minor children, B.L.T.B. (born 11/2010)


____________________________________________


1We note that by filing two separate notices of appeal with one docket number
on each notice, Mother has complied with the dictates of Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), which held that “when a single order
J-S21004-20



and D.J.T.B. (born 6/2009) (collectively, Children).2 After careful review, we

affirm.

       Cambria County Children and Youth Services (CYS) first became

involved with Mother’s family in April 2012, when Mother was found

intoxicated in public with Children.           She was arrested and incarcerated for

endangering the welfare of children. Children were placed in foster care. CYS

developed the following permanency plan for Mother:                     complete a

psychological evaluation and drug and alcohol assessment, submit to random

drug screenings, and find and maintain housing for at least six months.

Reunification was the listed goal at the July 2012 permanency review hearing.

From April 2012 through February 2013, Mother was compliant with her plan

objectives. In February 2013, Children were returned to Mother. At the next

permanency hearing in March, Children were removed again from Mother’s

custody after she appeared at the county courthouse for a hearing acting

belligerent and registering a blood alcohol content (BAC) of .17. Mother was

found to be minimally compliant or non-compliant with her plan at subsequent

permanency hearings.




____________________________________________


resolves issues arising on more than one lower court docket, separate notices
of appeal must be filed.” Id. at 977. See also Pa.R.A.P. 341(a).
2 On February 3, 2020, our Court sua sponte consolidated the two appeals to
be “briefed . . . as if but a single appeal.” Order, 2/3/20. See Pa.R.A.P. 513
(consolidation of multiple appeals).


                                           -2-
J-S21004-20



       By March 2014, CYS changed the goal from reunification to kinship

placement, with the hope that Children’s three older siblings could be placed

in the same home as Children. At that point, CYS determined that “there was

no progress on [Mother’s] part [and i]t became clear that [Mother] would not

maintain consistent housing and participate in all of her services.”               N.T.

Termination Hearing, 12/4/19, at 22; id. at 23 (“It had become clear that

[Mother] would not be able to provide a stable situation in terms of housing,

financial stability, and she also continued to drink throughout this entire period

and that affected her ability to parent in the long-term for [C]hildren.”).

       In February 2016, CYS found aggravating circumstances with regard to

Mother when she failed to maintain contact with the agency or Children for

eight months.3 Although Mother enrolled in some drug and alcohol treatment

programs after the placement goal was changed in March 2014, she provided

no documentation to CYS to indicate that she had successfully completed the

programs. Id. at 24. Moreover, Mother was still inconsistent with her mental

health treatment4 and unable to remain sober enough to care for Children.

Id. By October 2016, the court found that Mother was still non-compliant

with   her   plan,    had    made     minimal    progress   toward   alleviating   the
____________________________________________


3 Mother apparently was in jail and a homeless shelter for some of that
unaccounted for time-period. N.T .Termination Hearing, 12/4/19, at 114-15.

4 Mother admitted at the hearing that she was diagnosed, at the age of eight,
with attention deficit hyperactivity disorder (ADHD), oppositional defiant
disorder (ODD), paranoid schizophrenia, and bipolar disorder.            N.T.
Termination Hearing, 12/4/19, at 153.


                                           -3-
J-S21004-20



circumstances that led Children to be removed from her care, and determined

that she was no longer a placement option. At a March 2017 permanency

review hearing, Mother was again found to be non-compliant and to have

made no progress in alleviating the circumstances necessitating Children’s

placement.     From August 2017 through December 2018, the court found

Children’s significant relationship with Mother and Father to be a compelling

reason not to file petitions to terminate parental rights. However, by May

2019, the court determined that the current placement goal was not

appropriate or feasible, discontinued visitation for Mother, changed the goal

to adoption, and concluded that CYS had exhausted all available resources to

assist Mother’s family.5

       On September 4, 2019, CYS filed petitions to involuntarily terminate

Mother’s parental rights to Children. On December 4, 2019, the court held a

termination hearing, at which three CYS caseworkers, a court-appointed

educational decision maker for CYS, a program supervisor of a permanency

program, a fieldworker for Independent Family Services (IFS), a CYS social

worker,    Father,    Mother    and    a   blended   caseworker   from   Alternative



____________________________________________


5 Mother    was arrested before an August 2019 hearing on an outstanding
warrant.     At her next permanency hearing, Mother, who had since been
released    from prison, appeared “well dressed,” was “well spoken” and
informed   the court she was employed. N.T. Termination Hearing, 12/4/19, at
117.




                                           -4-
J-S21004-20



Community Resource Program (ACRP) in Johnstown testified.6             The court

subsequently entered decrees involuntarily terminating Mother’s parental

rights to Children under sections 2511(a)(1), (2), (5) and (b) of the Adoption

Act.7

        Mother filed a timely notice of appeal.8 She presents the following issues

for our consideration:

        (1) Whether the [t]rial [c]ourt erred as a matter of law and/or
        manifestly abused its discretion in determining [CYS] sustained its
        burden of proving the termination of []Mother[’s] parental rights
        is warranted under [s]ections 2511(a)(1), 2511(a)(2), and/or
        2511(a)(5) of the Adoption Act?

        (2) [W]hether the [t]rial [c]ourt nevertheless erred as a matter of
        law and/or manifestly abused its discretion in determining [CYS]
        sustained its additional burden of proving the termination of
        Mother's parental rights is in the best interests of the Children?

Appellant’s Brief, at 7 (amended for conciseness).




____________________________________________


6 The court appointed independent counsel, Suzann Lehmier, Esquire, for
Children and found that their best interests and legal interests did not conflict.
See 23 Pa.C.S. § 2313(a) (children have statutory right to counsel in
contested involuntary termination proceedings) and In re K.R., 200 A.3d 969
(Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192 A.3d 1080, 1092
(Pa. 2018) (“[D]uring contested termination-of-parental-rights proceedings,
where there is no conflict between a child’s legal and best interests, an
attorney-guardian ad litem representing the child’s best interests can also
represent the child’s legal interests.”).

7   23 Pa.C.S. §§ 2101-2938.
8 Although the trial court did not order Mother to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal, she did, in fact, file a
statement.

                                           -5-
J-S21004-20



      Mother contends that the court erred in terminating her rights under

sections 2511(a) and (b), where CYS did not prove its burden by clear and

convincing evidence. We disagree.

      Instantly, CYS provided services to Mother from 2012 until May 2019,

with the goal of reunification with Children.     Mother last saw Children in

December 2018. Children had been in placement for more than seven and

one-half years at the time of the termination hearing. CYS determined that

in addition to Mother’s lack of compliance with her plan, she also has a history

of domestic abuse with Father, has been involved in a cycle of criminal activity,

has a history of lack of housing and “[is] unable to provide for [her]sel[f], let

alone [C]hildren.”   N.T. Termination Hearing, 12/4/19, at 26.       When CYS

believed it had exhausted all resources available to assist Mother’s family, it

filed its petitions to terminate Mother’s parental rights.     Specifically, CYS

caseworker Ramona Reed testified that Children “deserve consistency in their

health, safety, and welfare [and] . . . need a safe, stable environment.” Id.

      Doctor John Jubas, a court-appointed educational decision maker for

CYS who had been involved in Children’s case for approximately four years,

opined: “[T]o uproot these children from this particular environment right

now would be detrimental” where they “have been embraced by the school[,

. . .] embraced by their [foster] family[, and] the community has accepted

these children.” Id. at 65. Doctor Jubas testified that since Children have

ceased visiting with Mother and Father, he has noticed more stability and a

positivity with Children. Id. at 61. The doctor also stressed that at Children’s

                                      -6-
J-S21004-20



current ages where they are on the heels of entering middle school, it is

imperative that they stay in their current supportive environment “in order to

branch the[ir educational and social] success.”      Id. at 67-71.    Finally, Dr.

Jubas testified that Children have finally “found love” in a new “family unit”

that “give[s] them [] comfort when times are bad, give[s] them [] comfort

when times are sad[, b]ut also gives them [] comfort when everything is going

great [like now].” Id. at 72.

      Cindy Hajjar, a program supervisor at a visitation home where children

in foster care visit with their birth parents, testified regarding two visits

Children had with Mother. She stated that Children became very physical with

Mother, to the point where D.J.T.B. had Mother in a headlock in the parking

lot. When a staff member directed Child to cease the behavior, Mother told

the employee that is was OK because they “need[ed] to make him tough.”

Id. at 75. Mother also reportedly pushed the Children onto the floor when

they would run at her during visits, despite the fact that they were directed to

stop by staff. Id. Ms. Hajjar described Mother’s relationship with Children as

“more of a sibling-sibling relationship” where Mother “did not parent them in

the sense that she would correct them[.]”       Id. at 77.   Rather, Ms. Hajjar

testified that Children’s oldest sibling was the individual they would look to for

direction at visits. Finally, Ms. Hajjar testified that she would have concerns

if Children were returned to Mother because they do not have a true parent-

child bond with her and she does not believe that they would be able to parent

them and direct them appropriately. Id. at 79.

                                      -7-
J-S21004-20



      Kathy Scaife, a fieldworker for IFS, scheduled 42 in-home appointments

with Mother from September 2012 to March 2014. Mother attended 27 of the

scheduled meetings. For the first six months of Scaife’s services, Mother had

obtained housing. However, after that time period, Mother was evasive in

giving Ms. Scaife information and her compliance and progress with service

objectives steadily declined.   Ms. Scaife testified that she did not believe

Mother had shown sufficient progress to make her capable of obtaining,

keeping or providing a safe home for Children. Id. at 86. In fact, IFS’s March

2014 discharge summary for Mother noted that local police had indicated

Mother continued to have issues with domestic violence, and substance abuse,

and that criminal charges were pending against her.        Both IFS and CYS

workers did not believe Mother understood how her actions negatively affected

her ability to care for Children, or that Mother would ever understand that her

own behavior and actions could result in Children’s ultimately being adopted.

Finally, Ms. Scaife testified that she supported both the goal change and

termination of Mother’s parental rights to Children. Id. at 87.

      CYS caseworker Ashley Shaffer, who provides in-home parenting

decision-making services, testified that she worked with Mother from

September 2012 to September 2013.       Ms. Shaffer testified that Mother was

inconsistent in attending her appointments and, although she did well the first

six months of her services, Mother’s drinking, parenting skills and mental

health became a problem again, necessitating Children being returned to

placement in April 2013. Mother did not take her prescribed medication for

                                     -8-
J-S21004-20



her mental health issues while she worked with Ms. Shaffer, causing Mother

to be hyperactive to the point of making her incapable of parenting Children.

Mother did not understand why she needed to curb her drinking during visits

with Children and did not comprehend how her noncompliance with mental

health and drug and alcohol services affected her ability to keep Children safe.

Id. at 93. In fact, Mother appeared to be under the influence of alcohol at

several of her appointments with Ms. Shaffer and her staff. In September

2013, Mother was discharged from CYS in-home parenting services due to her

repeated failure to attend appointments. Ms. Schaffer testified that it would

not be safe to return Children to Mother unsupervised, where she still needed

treatment, counseling, parenting skills training and medication. Finally, Ms.

Schaffer testified that termination would be in Children’s best interests, would

not be detrimental to them where they have been in foster care for seven

years and need permanency in their lives, and that it would be very difficult

to transition them back into Mother’s home having been in placement for such

an extended period of time. Id. at 95, 99.

      Beginning in April 2018, Tammi Yeckley worked with CYS to establish

permanency for Children by consulting with a team of professionals. At first

the team sought to keep Children and their older siblings together in kinship

placement. However, when this proved to be an impossible task, Ms. Yeckley

moved toward permanency for Children, which ultimately made Children

eligible for adoption through the foster care process. Ms. Yeckley testified




                                     -9-
J-S21004-20



that it would be in Children’s best interests to terminate Mother’s parental

rights. Id. at 107.    9


       At the termination hearing, Mother testified that she missed visits with

Children because she was either incarcerated at the time, in rehabilitation, or

in a psychiatric hospital. Id. at 153. She testified that she is currently on

medications for her mental health conditions, see supra at n.5, has a support

system in her church and church family, has not seen Children since December

2018, but talks to Children on the phone frequently, has been sober for

months, has obtained housing, and is filing for divorce from Father to whom

she has been married since 2011 and with whom she has been in an ongoing,

abusive relationship. Id. at 154-58. Mother also acknowledged that she has

emotionally damaged Children with her drinking problem; however, she

expressed her desire to remain in Children’s lives, even if the court terminated

her parental rights.       Id. at 159.    Finally, Mother indicated that she is not

engaged in any type of alcohol or drug treatment, but “really stay[s] involved

with the church” which is her support system and uses her deacon as her

“sponsor.” Id. at 169.

       Mother concedes she did not make any real effort to comply with CYS’

plan to reunify with Children until August of September of 2019 – more than

____________________________________________


9 All witnesses who testified on behalf of CYS recommended that Children
continue contact with their three older siblings with whom they are bonded.




                                          - 10 -
J-S21004-20



seven years after Children were removed from her care. Id. at 165.10 As this

Court has emphasized, “a child’s life cannot be held in abeyance while a parent

attempts     to   attain    the    maturity    necessary   to   assume   parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

       The overwhelming evidence demonstrates that Children are in need of

permanency and are thriving in a foster home that is a pre-adoptive resource

where they receive the love, emotional, physical and developmental support

and stability they so deserve. Record evidence, particularly that of Dr. Jubas,

pports the fact that termination would be in Children’s best interests. Based

on this clear and convincing evidence, we affirm the trial court’s decrees

terminating Mother’s parental rights under sections 2511(a)(1)11 (grounds for

termination include parental conduct “continuing for a period of at least six

____________________________________________


10 Mother’s blended case manager testified that she did not begin working with
Mother until September 30, 2019 — 26 days after CYS filed the instant
termination petitions. See 23 Pa.C.S. § 2511(b) (“With respect to any petition
filed pursuant to subsection (a)(1), (6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are
first initiated subsequent to the giving of notice of the filing of the petition.”).

11 We note that “we may uphold a termination decision if any proper basis
exists for the result reached.” See In re B.C., 36 A.3d 601, 606 (Pa. Super.
2012).




                                          - 11 -
J-S21004-20



months immediately preceding the filing of the petition either [] evidenc[ing]

a settled purpose of relinquishing parental claim to a child or [] refus[ing] or

fail[ing] to perform parental duties.”) and § 2511(b) (“The court in terminating

the rights of a parent shall give primary consideration to the developmental,

physical and emotional needs and welfare of the child.”).12

       Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2020




____________________________________________


12Tragically, over the 7½ years Children have been in placement, they have
been in and out of 15 different foster homes.

                                          - 12 -